 __4 DECISIONS OF NATIONALSun Harbor Caribe, Inc. and Josefina Santiago andUnited Cannery & Industrial Workers of the Pacif-ic, affiliated with Seafarers International Union ofNorth America, AFL-CIO, Party to the Contract.Case 24-CA 3863August 14, 1978DECISION AND ORDERBY MEMBERS JENKINS, MURPHY. AND RtISIl),\l.IOn January 30, 1978, Administrative Law JudgeGeorge Norman issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and the Respondentand United Canner) & Industrial Workers, hereinaf-ter called the Union, filed answering briefs.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings. findings. andconclusions of the Administrative Law Judge and toadopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be. and it hereby is, dis-missed in its entirety.'The Union's motion is herein Irealted as a brief in answer to the (icrncril( ounsel's exceptions.' Contrary to the General ( ounsel's assertion, we find no ce idence of ianemployee protest over resumption of dues checkoff by the Respondent inaccordance with the terms of the expired 1976 contriirt. which were eclild-ed by agreement of the parties after defeat of a ri'al union during anll inter-vening representation proceeding Indeed. all parties to this priceedintg ti-pulated that following resumption of dues deductions in )December 197. iatthe request of the Union. the Charging Part; a:nd certain other emiploeessimply made inquirr as to the aulhority pursuant to which checkoff is iresumed. In view of tilhe foregoing, it can hardl hbe sali. Ih ( icll I](ounsel argues, that employees v erc nlisled to belie c thc iced 11ot rceoketheir checkoff authorizaltion plesiousl, lexculted or, i facl. that thes is helicto do so.Only with the filing of the charge herein hb' one of the R cspldenitemploy)ees. some 6 months after checkoff it as resmlied, Is tIhelc ll 1 Cl-dence of an) "protest." As a result Of this charge, reflecting the sIntImllleII ofat least one employee. but before the issua:nce of the iotipla Ilt. ilc Rc pl ndent again discontinued checkoff IFhereafter. such ,uilhholdilis v i ice 0IlImade pursuant to new checkofl authoriz i tions, as prloldecd foi In ille liccollective-bargaining agreement which had mcelnuhle been nlgoltilled bhithe partiesAccordingl., as we find that. at all mateiill timcs. the Rcspondeint s ith-held dues only when such checkoff procedure coincided with thic aippioalof eniployees, we hold Ihat the Respondent did iol l thcich, cni gie Ill.LABOR RELATIONS BOARDconduct siolative of the Act In these circtumltances. we find it unnecessairsto reach the additional questions posed had the Respondent continued with-holding dues in the face of emplosee protests or ter ier request to ithdrawcheckoff authorizations had been mlaldeDECISIONSIAI ME NI OF Itit CASEc GORO(F NORM',N. Administrative Law Judge: This casecame to hear in Hato Rey. Puerto Rico. on September14 and 15, 1977. The charge and amended charge werefiled. respectively, on June 20 and September 6, 1977. Thecomplaint, which issued on July 22, 1977, was amended atthe hearing to include, in addition to the 8(a)(1) and (2)alleged violations, an allegation of violations of Section8(a)(3) of the Act. Sun Harbor Caribe, Inc. (herein calledRespondent), denies committing any violations of the Act.A motion to intervene was filed by United Cannery &Industrial Workers of the Pacific, affiliated with SeafarersInternational Union of North America, AFL--CIO (hereincalled the Union), Party to the Contract. The motion wasgranted over the objection of the General Counsel. All par-ties, including the charging individual and the Union,agreed to stipulate the facts, and a signed stipulation offacts was made part of the record herein.Upon the entire record, and after due consideration ofthe briefs submitted by Respondent and the Union,' Imake the following:FIN,)iN(;s OI FAC(I 11t Il SINItSS OF lite EMPLOYERRespondent, Sun Harbor Caribe, Inc., maintains an of-fice and place of business at Playa de Ponce. in the city ofPonce, Puerto Rico, where it is engaged in processing andcanning tuna fish. During the past year, Respondent, in thecourse and conduct of its business, purchased and causedto bhe transported and delivered to its Ponce plant goodsand materials valued in excess of $50,000. directly fromStates of the United States. Respondent is, and has been atall times material herein, an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.11 lilt LABOR OR(,ANIZAIION INVOLVEDThe Union. United (Cannery & Industrial Workers of thePacific, affiliated with Seafarers International Union ofNorth America. AFI. ('10, is, and has been at all timesmaterial herein. a labor organization within the meaning ofSection 2(5) of the Act.\lthough I te (icicral ( ollun] l teque tcd id sd v granted an extensionof 1lle for filirIg .a I lcf. nloie Ai filed bh hiri Nuorcoscr. no oral argument,is offered Ill the Clrllntaisnlicc l e i hc if ts of (,eneral ( ounsel's case is aIl iel Ii pf s c ill .i.Iol oIII,237 NLRB No. 68 SUN HARBOI111 1i HE AI IE(;iD) liUAIR I kBOR P'R \tI I1( SOn June 4. 1973, the Union was certified b, the Board asthe collective-bargaining representative of Respondent'semployees in Case 24-RC 4921. Subsequently. the Re-spondent and the Ulnion executed a collective-hargainingagreement covering said employees on September 5. 1973,effective from August 20, 1973. to August 19. 1976. 1 hatcontract contained, in article III thereof. valid union-secur-ity provisions and a valid checkoff clause s ith pros isionfor a written form for employees to sign. authorizing theemployer to deduct from the emplowees' wages dues, initia-tion fees, and duly voted assessmenlts.2'Sec 3 of said article pros ide, a, filo-sSEt( ION 3 L NION MI TM BRSHtIP D) Il tS ( t I( lK) If( A All Ermplioee, subJt lel I thl Aereclrenl shall bec hcamI ilCltil'ilaf the I nion in igood standlnr as .condlilton (if Cer1mll\rlill h\ tll'thlrI-first (31st) calendar dil followillng Iheir empliinllelt it the cffctive date of this Agreement. thicheer is I;lter, and h11l ltlcr e tltremain members In good stalldinig Is condlitio of cllplD' inlrit(B) At the lime lf hiring at nei tipI see. Itie ( orlp'in sitll 1s1an "Fiimplosee Registra.tion" notice oril a forin firtiteLld h\ ith I il,,containing the following informir olln:Fimploisce's NalllleHome Address and telephoineSocial Securit NunmberDepartmentI)ale of Birth)ale of Em nplos menl(() The full text of tile first pardagraph f this Setloll plus I[ire fol-losing statement will be Inco rpor.lted:"The t nlted Ca.nners & Industria.l WoIrkcr, if the Pailfi, .ifilhaledwith the Se.afarers Internatioia.l t nilon If N'rtih nlicrilc. i f I(10. is being adslsed If tour enmplisilentl-One cops of this form shall he ftlul ihed i lihc enliplocc .11i1 oilecops shall he trinsmnited to the I nit ll ntItill ,i l (2) .i orklTl dI:ifollowing emplos lyment(D) Any Emplosee cotered h\ hitt Agretcincit it,h fail, It htieilea member of the tInlrll i, herein pri lded. l toii itillill T IIClllllhCI IIgood standing of the t nln shldl he dis ch.llrd sn .rttce rl uqi c l Ithe I nion and such I mpl)ce shall not he rehuired 1un lih ha, hlithlhinlself inlio eo.Id sta.idirnc iUfil the I iln, [n ic ( 'itillp \h. siill 1 h.requir-ed to dis*ch.are a. I:lt pli\icc I l flilliur e i, hllii o 1 ii 1.illlL nioin membership i1n gIod slalldlntg. if the Iln rnlhc lre iTi uill, i .ilable to) the Enmphli ee on tile s.trlltc letIlle at d condil tinls ri dl i1Ipplcabhle tii other members ir if Itie memhership of thie i mpilsce i.sidenied or terminated for reasons other than the fmlillc if lie F iploireto tender the periodic dues .ind inlltialol1 fee unift rnmi required hs theU nion as a conditiin of ntenibcr hip.(El In connection with cnlplo llelil. .Idal tcilent. iai dl s.tlrt.all qulesituins cncernini the quallficaltlo, antd perfi i.iTrM ii f ic Ite il-plosee shall be deternmined bs the Comlipals il .Iccoral.ncelt ith ihliAgreement., subjec to Ihe right of appeal under SesIton s 1 i ises ofdispute pertaining theretl.(F) DUFS ( Hl .( KOF I(11 the ( Compalls :ill dcdiut frtni the s e of it t iiph e c eredunder ilis Acreenelnt t lirn initilln fctee .dues and ulit ,.c ctl axiessments. prtoided such deducltion are indl \ ualsd and oluntarll ,, r ,-thorized in writing to) the t o.npain121 Such writter authorltatnn fo rm shatl pro ide ac fi lh.ltDATFI herebs authorize and direct , estg.te ( arlbe. Inc. to lUthiholdfriom m, first pay check eatch week MI\ istithlt I nlt,in tllliltllfees. dues and duly voted ;ssessmenti, est.lhished ht Ih[e t l 1i 1oandtlo renit such monies i' tilhe t il I his iilhli rll iil hhill hc irrc-vicabhle for a perioid oif one I \) cir fro ll thi d.lit or until theexpiration oif the existing ( ollectl r H.ltrgt;lntlllr \rcclte lit is ll tclfect beleen the ( onlp.an ;Iand the L tiot. UIthlhtier oitlirs firsifhis autho rlt, l l ,hai lt icntillue In fulil ifo,e Li1nI rffc. t frlii 5car ntR (ARIBf 44On May 25. 1976. another labor organization (Congresode l niones Industriales) filed a timely petition for repre-sentation of the employees involved herein (Case 24-RC-5781). Pursuant to a Stipulation for Certification UponElection executed on June 24. 1976, and approved by theRegional Director on or about the same date, an electionwas conducted under his supervision to determine whichof the two unions, if an3, the employees desired to repre-sent them for collectir e-bargaining purposes. The resultthereof was inconclusi'e. and a runoff election was held onNosember I. 1976, culminating in recertification of theincumbent intervenor hb the Regional Director on Novem-ber 19. 1976. The tall3of ballots in the runoff electionshows that there were 431 for the incumbent Union and112 against, There were no objections filed with respect toeither of the aforesaid elections.[.pon the expiration of the collective-hargaining agree-ment described above, the Respondent, on August 19.1976. ceased deducting dues under the checkoff authoriza-tions pre\ iousl! executed bh the employees pursuant to thecontract uhich expired on that date, in view of the repre-sentation proceedings pending before the Board)3In view of its recent recertification as described aboveand an agreed-upon extension of the contract, effectiveDecember i. 1976. the Ulnion. by letter dated December 8,1976. to the employer, signed by Steve Edney, president,requested resumption of dues deductions. Said request wasapproved b\ Mr. IH. L. Salsbur), the Respondent's manag-er. on December 13. 1976. and pursuant thereto dues de-ductions were resumed as of the week of December II.1976. On December 16, 1976. a notice to all plant person-nel. signed bh 11. L. Salsbur', was posted on plant bulletinboards stating that the Respondent and Union had agreedto extend, effective December 1, 1976, the terms and condi-tions of the recently expired contract. Neither JosefinaSantiago, the charging individual. nor any other employeeexecuted an! new checkoff authorizations between August19, 1976. the date the old contract expired, and the resump-tion of dues deductions in December 1976. On January 21.1977. Josefina Santiago and other employees inquired ofei .Il Rr f.ne ( I I s\er periods hes\isd the irre.oca.ble perlads set forth.Iho, e. lnd h.lIIl be hken i se Irro.ocahble Ilslt each subsequenl ane (I )i.aT period unie reotked %thin teln I 10) dass itf the last ds aof anssuch Ilre-tlcible period s h me in wrtiirg sth written notice to the(orniipal hbering mn signaLtire aIn seniority numberSl(i, \ I R (I lt M %1O'l I ISi ;NI(RII IT' t \11 11 R3) St t.l rlnctid tl lhorlillion ca.rds shall hbeome effectlse iat the firstil1 Idldl k.cek folhliing their receipt hs the (Compan.s lhe I nlon,iI Lte, ra iiilhe ( otrtpain oif the estabhlishcd imMnlt iOf hile ceklsLt lion ititlt) fees. diues .iiand .al dul) sated asessttients Such toiii. eslaIl be ilm Uril.ig signed hs an authorized officer 4f the t nloin. andsls.Cd uII"" the ( iorep.an h\ registered mall(4t ll utsni, sto i.ithileld h. the ( mtipans shall be remitted Io theiii inl h, tlhe flftccile h l 'Ith dai oi the follolsilg month Such pas-nlcuii shall he .tcicttlpa.lied hl, a list containing the name and senioritsnuieli l of eiach t ritplioi ee A1nud the ;llliint ulthheld() lie I1 it 1an h.all indeminif the ( 'omp;anr and sae it harmlessiragilnsit l i, d al alilt s demunds suits tr other terms of hiabilitsthit llt11 MirlSe OL[ t1' hN reiason f action taken or not taken hs theI rilta1nr, [l tile purpose of csomp)lsing isth ani of the prorsislons oftlli SCet I111Ar I1') tilIle ere .Inx resviatilns Of their prelltius aulhorizatlins exetcuted hfx ,t1ix cnl,,i e.St DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. Luis A. Rodriguez, Respondent's industrial relationsdirector, as to what authority the Respondent had to re-sume the deductions of dues. He referred them to theaforementioned notice of extension of the old contractwhich contained, inter alia, the above-described union-se-curity and checkoff provisions, and the request for resump-tion or checkoff by their representative, the Union.On May 27, 1977, the Respondent and the Union execu-ted a new contract, effective, by its terms, from February23, 1977, to February 22, 1980. Said contract containsunion-security and checkoff provisions which are substan-tially identical to those in the prior contract.On June 20, 1977, a charge was filed in this case, ineffect alleging that the resumption of dues deductions byRespondent without authorizations was violative of Sec-tion 8(a)(1) and (2) of the Act. Said charge was subsequent-ly amended, as was the complaint, to allege such resump-tion of dues deductions was also violative of Section 8(a)(3)of the Act. All the alleged violations are denied by theRespondent and the Union.On July 2, 1977, the Respondent, as a result of the insti-tution of the proceedings herein, again discontinued de-ducting dues from the wages of its employees.On or about July 18, 1977, the Respondent, pursuant tosection 4(b) of the February 23, 1977, contract,4permittedunion representatives to address employees in the plant ingroups and individually, to solicit new checkoff authoriza-tions. Commencing the week ending August 6, 1977. theRespondent resumed checking off dues of certain employ-ees pursuant to new checkoff authorizations signed bythem on or after July 18, 1977.Analysis and ConclusionsThe sole issue in this case is whether Respondent deduct-ed sums of money from its employees' wages as union duesand remitted them to the Union, without authorizationfrom the employees, in violation of Section 8(a)(1), (2), and(3) of the Act.The complaint alleges, in substance, that "since on orabout January 20, 1977, Respondent deducted sums ofmoney from the wages of its employees as union dues andother obligations, and paid the same over to the Union,although said employees had not authorized such deduc-tions or payments." The complaint alleges further that bysuch acts Respondent "interfered with, restrained and4Sec. 4 of said contract provides as follows:SECTION 4--UNION REPRESENIA'IIVEB) Upon written notice, the Company agrees to admit Union repre-sentatives to the plant for the purpose of obsers ing whether or not thisAgreement is being followed and to assist in adjusting grievances. hisprivilege shall be so excercised [sic] that no time is lost unnecessarily tothe Company or Employees. It is agreed that such visits will be atreasonable intervals, will be during regular business hours when em-ployees are at work and will be in accordance with the reasonable rulesand regulations of the Company. As a condition of entrance. suchUnion representatives shall first be required to sign a waiver of ansliability for damage or injuries sustained on the premises of the (Compa-ny. No Union dues or assessments shall be collected by the nionrepresentatives in the plant during actual working hours except by permission of the employer or employer's representative Meal and RestPeriods shall be excepted.coerced, and is interfering with, restraining and coercingits employees in the exercise of their rights guaranteed inSection 7 of the Act, and thereby engaged in, and is engag-ing in unfair labor practices affecting commerce within themeaning of Section 8(a)(1) and (3), and Section 2(6) and (7)of the Act." The complaint also alleges that by such actsRespondent "rendered and is rendering unlawful assis-tance and support to a labor organization and contributedand is contributing financial and other support to a labororganization, and thereby engaged in and is engaging inunfair labor practices affecting commerce within the mean-ing of Section 8(a)(2) and Section 2(6) and (7) of the Act."The Respondent and the Union contend that Respon-dent has not violated Section 8(a)(l), (2), or (3), or anyother section of the Act, because the sums of money whichit deducted from the wages of its employees and remittedto the Union were deducted pursuant to valid and unre-voked authorizations signed by its employees.It is not disputed that the collective-bargaining agree-ment which expired on August 19, 1976, contained a validunion-security provision and a valid checkoff clause. How-ever, before that contract expired there was pending a rep-resentation proceeding as a result of a timely petition filedon May 25, 1976.The Respondent. upon the expiration of the collective-bargaining agreement on August 19, 1976, and pending thedisposition of the representation proceeding, without re-ceiving any revocations of authorizations for checkoff,ceased deducting dues under the checkoff authorizationspreviously executed by the employees pursuant to the ex-pired contract. Upon the termination of the representationproceeding, in which the incumbent Union was recertified,and following extension of the contract which expired onAugust 19, 1976, upon request from the Union, the Com-pany resumed checking off union dues as of the week ofDecember 11, 1976. On May 27, 1977, the Respondent andthe Union executed a new contract, effective February 23,1977, to February 22, 1980, which contained substantiallyidentical security and checkoff provisions to the previouscontract.As previously stated, at no time did any of the employ-ees covered by the prior collective-bargaining agreementand the new collective-bargaining agreement submit writ-ten requests to revoke their checkoff authorizations, nordid they submit in writing any substantially similar docu-ment to that effect.5On July 2, 1977, the Respondent, as aresult of the institution of these proceedings, again discon-tinued deducting dues from the wages of its employees,and on July 18, 1977, following the submission of newcheckoff authorizations solicited by the Union, resumedchecking off dues.The evidence clearly reveals that Respondent consis-tently acted in good faith. At no time did Respondent in-terfere with, or attempt to interfere with, the employees'nghts under the Act. It did what it thought was right in thecircumstances as they presented themselves. Respondent,in good faith, ceased deducting dues at the expiration dateAt best, there was an inquiry made to the employer on the part of the(Charging Parts. an individual. and other employees. orally. as to "the au-thority of the Respondent to resume deduction of dues." and that inquirywas answered truthfully bh Respondent446 SUN HARBORof the old contract because of the question concerning rep-resentation of its employees raised by another union thatsought to represent its employees. Respondent, again act-ing in good faith, unilaterally ceased deducting dues in theabsence of any revocations by its employees of authoriza-tions for dues checkoff.6Respondent resumed checkoff af-ter the Board disposed of the representation petition andand the Union was recertified, and after an agreement foran extension of the old contract was entered into. Thereinstitution of the checkoff was done at the request of theUnion. Still, there were no complaints or revocations ofauthorizations from the affected employees. After thecharges were filed herein, the employer, yet again demon-strating good faith and a willingness to do what was right,unilaterally stopped checking off dues. Respondent reinsti-tuted checkoff only upon the receipt of new authorizationsfrom his employees in accordance with the provisions ofthe new contract. Up to the date of the hearing, the check-off authorizations were not revoked. By their terms, theauthorizations were renewed automatically absent properwritten notice of revocation. In addition, the authoriza-tions survived the termination of the contract between theEmployer and the Union. Lowell Corrugated ContainerCorporation, 177 NLRB 169 (1969).In sum, I find that inasmuch as the dues were validlydeducted and lawfully transmitted to the Union. Respon-dent has not violated the Act by such conduct. Hence. IT' ]here were no complaints from either the t nlion or the entplosees, con-cerning that action.CARIBE 447shall recommend that the complaint be dismissed in itsentiret\ .7C(ON(CI SnI)NS t)i LAWI. The Respondent. Sun Harbor Caribe, Inc., is an em-ploser engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. United Cannery & Industrial Workers of the Pacific.affiliated with Seafarers International Union of NorthAmerica, AFL-CIO. is a labor organization within themeaning of Section 2(S) of the Act.3. The General Counsel has not established by a pre-ponderance of the evidence that Respondent violated Sec-tion 8(a)(l). (2). or (3) of the Act, as alleged in the com-plaint.Upon the foregoing findings of fact, conclusions of law.and the entire record in this case, and pursuant to Section10(c) of the Act. I hereby recommend the following:ORDERThe complaint is dismissed in its entirety.There are no allegaltios in the complaint that Respondent', unilateral¢essatllis o'f deducltni ii dues were .lilalons of the Act Therefore thatconduct need not he. and i, not. passed upon hereinIn the esent nor exeptions are filed as prosded hs Sec 102 46 of theRules and Regulations of the National I ahor Relaltilns Board. the findings,icnclusions. anid reicommended Order herein shall, as pro,,ided In Sec102 48 of Ihe Rules anJ Regulation,. be adopted hb the Board and becomeit, findingf. on.clutsions and Order. and all objecti,ns Iherelo shall hedeemed w;lved for all purposes